PER CURIAM:
This appeal is from the decision of the Trademark Trial and Appeal Board, abstracted at 166 USPQ 286 (1970), sustaining opposition to registration* of STOR-MOR for “wood, lumber, plywood and wood fiber products, i. e. hardboard for use in the construction, building and furniture fields.” Opposition was based on appellee’s prior and continuous use of STORMOR in connection with grain bins, bulk bins, corn cribs, batch driers, crop driers and general and special purpose buildings. The sole issue is whether contemporaneous use of the marks on the respective goods would be likely to cause confusion, mistake or deception as to source or origin.
The determinative factors lie in the nature of the goods and the channels of trade they travel. The board found the evidence to be in support of appellee’s position, holding:
Where as here there is identity of marks, identity of channels of trade, identity of class of purchasers and applicant’s product is described in its application as being for use in construction and building fields whereas opposer uses its mark for steel buildings, we conclude that there is here a likelihood of confusion or mistake or deception.
We find no error in this determination. The decision of the board is affirmed.
Affirmed.

Application serial No. 266,949, filed March 16,1967.